Citation Nr: 0603769	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
right knee disability.

Entitlement to an initial rating in excess of 10 percent for 
left knee disability.

Entitlement to an initial compensable rating for bilateral 
ankle disability with first left metatarsophalangeal joint 
involvement.

Entitlement to an initial rating in excess of 30 percent for 
disability of the thoracic and lumbar spine for the period 
prior to April 19, 2004, and to a rating in excess of 20 
percent beginning on that date.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Honolulu, Hawaii.  Thereafter, jurisdiction 
over the claims folders was transferred to the Regional 
Office (RO) in Cleveland, Ohio.

In September 2005, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

The Board notes that although the veteran perfected an appeal 
with respect to the issue of entitlement to an increased 
rating for glaucoma, he withdrew this issue from the appeal 
in an October 2004 statement.

The issues of entitlement to an initial rating in excess of 
10 percent for right knee disability, entitlement to an 
initial rating in excess of 10 percent for left knee 
disability, and entitlement to an initial compensable rating 
for bilateral ankle disability with first left 
metatarsophalangeal joint involvement are decided herein 
while the other matter on appeal is addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
degenerative changes with some pain on motion.  

2.  The veteran's right knee disability is not productive of 
instability, subluxation, locking, limitation of extension to 
more than 10 degrees, or limitation of flexion to less than 
45 degrees.  

3.  The veteran's left knee disability is manifested by 
degenerative changes with some pain on motion.  

4.  The veteran's left knee disability is not productive of 
instability, subluxation, locking, limitation of extension to 
more than 10 degrees, or limitation of flexion to less than 
45 degrees.  

5.  The veteran's bilateral ankle disability is not 
productive of limitation of motion that approximates 
moderate, and there is no evidence of swelling, muscle spasm 
or satisfactory evidence of painful motion.


CONCLUSIONS OF LAW

1.  The veteran's right knee disability does not warrant more 
than the currently assigned evaluation of 10 percent.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-
5261 (2005).

2.  The veteran's left knee disability does not warrant more 
than the currently assigned evaluation of 10 percent.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-
5261 (2005).



3.  The criteria for an initial rating in excess of 10 
percent for bilateral ankle disability with first left 
metatarsophalangeal joint involvement have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5270-5274 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that VA's General 
Counsel has held that 
the notification requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are not applicable to initial evaluation 
issues such as the issues currently before the Board.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that through the October 2004 
supplemental statement of the case, the statement of the 
case, and letters dated in February 2002 and April 2004, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence in support of his claims, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although the originating agency did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board believes that the veteran was on notice 
that he should submit any pertinent evidence in his 
possession.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination and he testified before the undersigned Veterans 
Law Judge at a Travel Board hearing.  The veteran has not 
identified any outstanding evidence or information that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence or information.  

Accordingly, the Board is satisfied that no further 
development of the record is required with respect to these 
claims.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities, except 
as noted below.  

A May 2000 radiological exam report notes bilateral knee 
degenerative changes, which were moderate to severe on the 
left and mild on the right.  There were small tibial spine 
osteophytes as well as small superior and inferior patellar 
osteophytes.  No effusions were identified.  The impression 
was minimal tibial spine and patellar osteophytes, otherwise 
normal knee.  Mild stress changes of both ankles were noted.  
Mild radiopharmaceutical uptake was seen in the region of the 
first left metatarsophalangeal joint and noted to be 
indicative of degenerative changes.  

A November 2000 service medical record notes that an MRI of 
the left knee showed diffuse degenerative changes, tears of 
the body and posterior horn of the meniscus, and diffuse 
osteophytosis and chondromalacia.

A January 2001 service medical record notes the veteran's 
significant history of bilateral knee pain, left greater than 
right, as well as low back pain.  The veteran denied any 
specific trauma to his knees as well as any mechanical 
symptoms such as locking, giving way, or recurrent effusions.  
On exam the veteran showed full symmetric range of motion of 
the knees, with extension to zero degrees and flexion to 130 
degrees.  There was no ligamentous laxity of the knees and 
Lachman's test was negative bilaterally.  Drawer test was 
negative.  There was no varus or valgus laxity at both zero 
degrees and at 30 degrees of flexion.  There was diffuse 
tenderness to palpation at the bilateral medial and lateral 
joint lines.  However, the veteran denied positive flexion 
pinch.  X-ray studies of the left knee demonstrated 
preservation of the joint space, both medial and lateral, and 
some minor osteophytosis on the tibial spines and 
patellofemoral joint.  However, there were no significant 
degenerative changes such as subchondral sclerosis joint 
space flattening, osteophyte formation of any particular 
significance, or subchondral cyst formation.  An MRI study of 
the left knee showed a linear signal increase in the 
posterior horn of the medial meniscus.  The assessment was 
bilateral knee pain most likely secondary to chronic overuse 
with a component of iliotibial band friction syndrome 
bilaterally.  There were some minor arthritic changes of the 
left knee but none that would be significant contributors to 
the knee pain.  There was some chondromalacia of the 
patellofemoral joint, which was consistent with the anterior 
knee pain on maximal flexion of the knee.  Physical therapy 
was recommended.  

December 2001 X-rays studies of the knees showed mild 
degenerative changes at the patellofemoral joint bilaterally, 
manifested by small osteophytes.  There was also mild 
narrowing of the medial compartment of the right femorotibial 
joint, with some osteophyte formation present.  No acute 
fracture or dislocation of either knee was identified.  There 
were no joint effusions.  The impression was no acute osseous 
abnormality, mild osteoarthritis of the patellofemoral joint 
bilaterally, and mild osteoarthritis of the medial 
femorotibial compartment of the right knee.

A March 2002 VA progress note states that both knees 
demonstrated tenderness to palpation over both medial and 
lateral joint lines.  Flexion was limited to 70 to 80 degrees 
secondary to pain, bilaterally.  There was no instability or 
effusion of the knees.  Patellar grind was positive.  

A June 2002 VA progress note states that an exam of the knees 
revealed no effusion, overlying erythema, or increase warmth.  
Range of motion demonstrated mild crepitus with positive 
patellar grind bilaterally.  There was tenderness at the 
medial joint line bilaterally.  There was no joint laxity.  
There was no focal strength or sensory deficit to light touch 
in either lower limb.  The impression was degenerative joint 
disease.  

An August 2002 VA progress note states that the knee exam 
showed tenderness at the medial joint lines bilaterally, no 
effusion, and that strength was 5/5.  

A December 2002 VA progress note states that knee exam 
revealed tenderness at the medial joint line bilaterally.  
There was no effusion, anterior drawer sign, or patellar 
grind.  Strength was 5/5 in all muscles groups in the upper 
and lower limbs.  The impression was bilateral knee 
osteoarthritis with osteopenia likely secondary to vitamin D 
deficiency from lack of peripheral conversion.  

An April 2004 VA progress note states that the veteran can't 
sleep due to his joint pain.  Knee exam revealed tenderness 
at the medial lateral joint line bilaterally.  There were 
medial effusion bilaterally and mild crepitus on the left.  
The impression was mechanical back pain related to anterior 
wedging of T7-T10 and bilateral knee osteoarthritis.  

A May 2004 VA exam report notes the veteran's complaints of 
dull pain in both ankles and feet.  He stated that when he 
walks his pain changes to a throbbing knee jerk.  He reported 
that walking aggravates his ankles and feet and sitting 
relieves the pain.  He does not use any corrective shoes, 
inserts, braces, or canes.  He has not had any surgery.  He 
denied any dislocation or recurrent subluxation of the ankle 
joint.  He reported that the feet and ankle conditions limit 
his mobility secondary to the pain.  The veteran reported 
having constant pain and moderate swelling in his knees.  He 
has increased pain with walking.  His pain and swelling are 
reportedly alleviated with medication.  He does not use a 
brace for the knees.  He denied any dislocation or recurrent 
subluxation of the knees.  

The physical examination disclosed no erythema or edema of 
the right knee.  There was no crepitus to palpation.  The 
right knee showed full range of motion with flexion to 150 
degrees and extension to zero degrees.  There was no 
ligamentous laxity.  Exam of the left knee revealed no 
erythema or edema of the knee.  Range of motion testing of 
the left knee showed flexion to 150 degrees with pain and 
extension to zero degrees.  There was no ligamentous laxity.  
Exam of the ankles revealed no tenderness to palpation.  
Range of motion of both ankles was full.  Dorsiflexion was to 
20 degrees, plantar flexion was to 40 degrees, inversion was 
to 30 degrees, and eversion was to 20 degrees.  Exam of the 
feet showed the skin to be warm, dry, and intact.  There was 
no swelling of the feet.  The veteran had adequate dorsalis 
pedis and posterior tibialis pulses.  Range of motion of the 
metatarsal phalangeal joint was full.  X-ray studies of the 
feet showed bilateral hallux valgus deformity with minor 
narrowing of the first metatarsophalangeal joints, greater on 
the left side.  X-ray studies of the knees showed 
degenerative changes of both knees and no acute osseous 
abnormality.  X-ray studies of the ankles showed no 
significant degenerative changes of either ankle and minimal 
calcaneal enthesophyte formation.  

An October 2004 VA progress note states that upon exam the 
right knee showed no effusion, joint laxity, instability, or 
crepitus.  There was moderate medial joint line tenderness.  
The left knee had no effusion, laxity, or instability with 
stress maneuvers.  There was tenderness along the medial and 
lateral joint lines.  The ankles showed normal plantar range 
of motion.  There was moderate tenderness along the medial 
and lateral joint lines.  There was no ecchymosis or edema 
present.  There was minimal pain with palpation over the 
Achilles tendon and over the plantar arches.  The impression 
was multiple joint osteoarthritis.  

A January 2005 VA progress note states that the veteran 
continued to complain of pain in his ankles, knees, hips, 
neck, back, and shoulders.  On exam his knees were negative 
for effusion, joint laxity or instability with stress 
maneuvers, and crepitus.  There was significant tenderness 
along the medial and lateral joint lines.  

A May 2005 VA progress note states that upon exam neither 
knee showed any effusion, joint laxity, or instability with 
stress maneuvers or crepitus.  There was significant medial 
and lateral joint line tenderness.  

An August 2005 VA progress note states that the left knee had 
no effusion, erythema, or increased warmth around the joint.  
Medial point line tenderness was noted.  There was no medial 
or lateral laxity with valgus and varus stress.  There was 
pain with patellar compression.  There was no crepitus 
appreciated with knee flexion and extension.  The right knee 
showed no effusion, erythema, or increased warmth around the 
joint.  The medial joint line was tender and there was pain 
with patellar compression.  There was no medial or lateral 
laxity with valgus and varus stress.  No crepitus was 
appreciated with knee flexion and extension.  The impression 
was multiple joint osteoarthritis.  

A September 2005 VA progress note states that both knees 
showed no effusion, erythema, or increased warmth around the 
joint.  The medial joint line was tender.  There was no 
medial or lateral laxity with valgus and varus stress.  There 
was pain with patellar compression.  Lachman's test was 
negative.  There was no crepitus with knee flexion and 
extension.  The impression was multiple joint osteoarthritis.  

A November 2005 VA progress note states that the veteran's 
primary focus was on his hip and knee pain.  Knee exam 
revealed diffusely tender knees to palpation, more 
significant along the LCL and lateral joint line bilaterally.  
The left was worse than right.  Right knee flexion was to 80 
degrees and extension to -10 of full extension.  Left knee 
flexion was to 90 degrees and to -5 degrees of full 
extension.  There was guarding with range of motion testing 
of both knees due to pain.  Ankle range of motion was to 10 
degrees of dorsiflexion and 35-40 degrees of plantar flexion 
bilaterally.  The impression was mechanical back and neck 
pain and polyarthralgia.  

At the hearing before the undersigned, the veteran stated 
that he has difficulty sleeping due to his painful joints.  
The veteran also stated that before he started physical 
therapy he used braces for his knees.  The veteran submitted 
additional evidence at the hearing, during which time he 
waived consideration of such evidence by the RO.  

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Traumatic arthritis and osteoarthritis are rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

Analysis

I.  Disabilities of the Right and Left Knees

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  VAOPGCPREC 23-97 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg), may be assigned for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

The currently assigned evaluation of 10 percent for each knee 
is assigned on the basis of arthritis with pain on motion.  

A review of the medical evidence of records shows that the 
veteran has displayed full extension of both knees on all 
range of motion tests except in November 2005 when extension 
of the right knee was noted to be limited to 10 degrees and 
extension of his left knee was limited to 5 degrees.  The 
examiners have generally noted no atrophy, no current 
effusion, no lack of coordination, and no evidence of 
weakness or fatigability such as would indicate additional 
functional impairment of either knee.  In addition, none of 
the medical evidence identifies pain resulting in additional 
limitation of extension of either knee.  Therefore, it is 
clear that neither the left knee disability nor the right 
knee disability warrants higher than a 10 percent rating 
under Diagnostic Code 5261.

The medical evidence consistently shows that the veteran has 
nearly full flexion of both knees; infact, at the May 2004 VA 
exam he had full flexion of the knees.  As noted above, there 
is no evidence of increased functional impairment due to 
incoordination or weakness.  Although he has some pain and 
the functional impairment on repeated or prolonged use is 
probably greater than that demonstrated at the VA clinic 
appointments (such as in November 2005 when he had flexion to 
80 degrees in the right knee and 90 degrees in the left), it 
is clear that when all pertinent disability factors are 
considered, any limitation of flexion of either knee does not 
more nearly approximate limitation to 45 degrees than 
limitation to 60 degrees.  Therefore, a 10 percent rating is 
not warranted for either knee under Diagnostic Code 5260.    

Moreover, the objective evidence reflects that the veteran 
does not have symptoms due to removal of semilunar cartilage 
and does not experience locking of the knee.  

All of the medical evidence shows that the veteran has no 
instability or subluxation of either knee.  Therefore, 
neither the right knee disability nor the left knee 
disability warrants a compensable evaluation under Diagnostic 
Code 5257.

The Board has considered whether there is any other basis for 
assigning a higher evaluation for either knee disability but 
has found none.  Moreover, the Board has considered the 
benefit-of-the-doubt doctrine but finds that there is no 
approximate balance of positive and negative evidence such as 
to warrant its application.  The medical evidence 
preponderates against the veteran's claims of entitlement to 
a rating in excess of 10 percent for right knee disability 
and entitlement to a rating in excess of 10 percent for left 
knee disability.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalization 
for either the right knee disability or the left knee 
disability and that the manifestations of these disabilities 
are not in excess of those contemplated by the assigned 
evaluations.  In the Board's opinion, there is no indication 
in the record that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Therefore, referral of this case for 
extra-schedular consideration is not in order.

II.  Bilateral Ankle Disability

The veteran's bilateral ankle disability with left first 
metatarsophalangeal joint involvement is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The veteran is not entitled to a compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, which provides that 
a 10 percent rating is assigned for limitation of motion of 
the ankle which is moderate.  A 20 percent rating is 
warranted for marked limitation of motion of the ankle.  The 
medical evidence shows that the veteran's ankles have 
consistently displayed nearly full to full range of motion.  
At the May 2004 VA exam, there was no tenderness to palpation 
of the ankles  and range of motion was full.  An October 2004 
VA medical record notes minimal pain with palpation over the 
Achilles tendon and over the plantar arches.  In November 
2005 the veteran showed some limitation of motion in 
dorsiflexion and nearly full plantar flexion.  The range of 
motion of the metatarsal phalangeal joint was full.  Based 
upon such findings, limitation of motion cannot be considered 
moderate.  As such, a compensable rating is not warranted 
under this code.

The Board has also considered whether the veteran is entitled 
to a compensable rating for this disability under any other 
code for ankle disability.  However, as the veteran has not 
undergone an astragalectomy, and he does not have ankylosis 
or deformity of the os calcis or astragalus, the Board has 
found no schedular basis for assigning a higher rating for 
the bilateral ankle disability.  

Therefore, because the veteran is not entitled to a 
compensable rating under any of the codes used to rate ankle 
disabilities, and because there are no medical findings such 
as swelling, muscle spasm or satisfactory evidence of painful 
motion, this disability is appropriately rated as 
noncompensably disabling.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee disability is denied.

Entitlement to an initial compensable rating for bilateral 
ankle disability with first left metatarsophalangeal joint 
involvement is denied.




REMAND

The veteran contends that he is entitled to a higher initial 
rating for disability of the thoracic and lumbar spine.  In 
this regard, the Board notes that the May 2004 VA examination 
report does not contain a diagnosis of degenerative disc 
disease.  However, an October 2005 letter from the veteran's 
private physician, W. Mains, M.D., states that the veteran 
has degenerative disc disease and curvature of the spine 
which contribute to his neuropathy due to compression of the 
nerve roots.  However, the physician did not address whether 
the disc disease is etiologically related to the veteran's 
military service or to his service-connected disability of 
the thoracic and lumbar spine.  Therefore, the Board is of 
the opinion that a new VA examination is warranted in order 
to determine the etiology of any degenerative disc disease of 
the veteran's thoracic and lumbar spine and the nature and 
extent of all impairment due to the service-connected 
disability.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the etiology of any currently present 
degenerative disc disease of his thoracic 
and lumbar spine and the current degree 
of severity of his service-connected 
disability of the thoracic and lumbar 
spine.  The veteran should be properly 
notified of the date, time, and place of 
the examination in writing, and informed 
of the consequences of his failure to 
appear without good cause.  The claims 
folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

If the veteran is found to have 
degenerative disc disease, the examiner 
should provide an opinion, based upon the 
review of the claims folders and the 
examination results, as to whether there 
is a 50 percent or better probability 
that the disorder is etiologically 
related to service or was caused or 
chronically worsened by the service-
connected disability of the thoracic and 
lumbar spine.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected disability of the 
thoracic and lumbar spine, and to the 
extent possible distinguish the 
manifestations of the service-connected 
disability from those of any other 
disorder present.  Any indicated studies, 
including an X-ray study and range of 
motion testing in degrees, should be 
performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If ankylosis is present, the examiner 
should identify the angle of ankylosis, 
provide an opinion as to whether it is at 
a favorable or unfavorable angle, and 
indicate whether it results in difficulty 
walking because of a limited line of 
vision, restricted opening of the mouth 
and chewing, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation or dislocation, or neurologic 
symptoms due to nerve root stretching.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified, and the 
examiner should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate the issue of entitlement to 
service connection for degenerative disc 
disease and inform the veteran of his 
appellate rights with respect to this 
decision.

4.  The RO or the AMC should also 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


